Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-8 is the inclusion of the limitations of a fluidic system that includes a number of actuator sensors disposed on the substrate to output at least one value indicative of a sensed characteristic of a fluid actuator; and an actuator evaluation device to determine a state of the fluid actuator based at least in part on the at least one value and at least one correction value associated with the temperature sensed by the number of substrate temperature sensors. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for allowance of claims 9-11 is the inclusion of the limitations of a fluidic system that includes a number of actuator sensors disposed on the substrate to output at least one value indicative of a sensed characteristic of a fluid actuator; and an actuator evaluation device to determine a state of the fluid actuator based at least in part on the at least one value and at least one correction value which is dependent upon the temperature sensed by the number of substrate temperature sensors. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 12-15 is the inclusion of a method steps of a fluid die that includes generating at least one voltage at a fluid actuator sensor responsive to 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Byun et al. (US 2011/0074859) disclose a large amount of micro-nozzles formed directly in a printing roll, and thus ink supplied to the central portion of the roll can be formed into micro-inkjets by inducing an electrostatic field.  Yamada (US 2009/0179937) disclose an image recording device having a control section.  The control section sets at least one of the heads selected based on a temperature of the heads as a temperature measurement head, and controls the temperature of the ink based on an output value from a corresponding one of the temperature sensors provided in the temperature measurement head. Silverbrook. (US 6634735) disclose a temperature regulation of a fluid ejection printheads.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication With The USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254.  The examiner can normally be reached on M-F 930-530pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853